 1

 2   Peter Szanto 949-887-2369
     11 Shore Pine
 3   Newport Beach CA 92657
 4

 5                     U.S. BankrUptcy coUrt
 6                                         DiStrict of oregon
                                 1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500

 7

 8
                                                               # 16 –bk-33185 pcm7
 9

10   In Re Peter Szanto, Debtor                            DEBTOR’S OPPOSITION
11                                             To Chapter 7 Trustee’s Request for
12                                                      Further Compensation and
13                                                Debtor’s Opposition to Trustee’s
14                                            De Facto Desire for Absolution from
15                                                  Liability and Responsibility for
16                                                     1) Mismanagement of Debtor’s
17                                                                  Estate’s Assets,
18                                                2) Misappropriation of Debtor’s
19                                                                       Estate’s Assets,
20                                                     3) Malfeasance in the Office of
21                                                                                Trustee
22                                                4) Dereliction of the Duties
23                                                             of Chapter 7 Trustee
24
                                                  EVIDAENTIARY HEARING is REQUESTED
25
     16-bk-33185           Opposition to Trustee’s Demand for More Compensation – pg. 1
26

27

28



                         Case 16-33185-pcm7                Doc 695          Filed 03/13/19
 1

 2
              May it please this Honorable Court. Comes now debtor responding
 3   to the Trustee’s most recent and impassioned desire for yet more money
 4   for himself and his law firm and for more money for Mr. Blackledge and
 5   Mr. Blackledge’s Law firm (whereat Mr. Blackledge has most recently
 6   bought himself a partnership). (DE 689, 690, 691, 692).
 7

 8
                                             1. FACTS
 9

10             Mr. Arnot and Mr. Blackledge want another pay day!!!!
11

12            They already know that Judge McKittrick will not refuse them!
13

14            As a matter of FACT, the moment that this Bankruptcy became a
15   feast of unrestrained Trustee’s demands for costs, fees and expenses was
16   when Judge McKittrick began making decisions based on Peter Szanto’s
17   demeanor. Judge McKittrick has enunciated his disdain for Szanto’s
18   demeanor many many many times from the bench.
19

20            Nowhere in the United States is there a body of law encompassing
21   a litigant’s demeanor. Nor is there written stare decisis based on judicial
22   decisions which have codified any proper adjudicative assessment of any
23   litigant’s demeanor. Nor is there any law school in the United States which
24   teaches a curriculum of study by which to asses a litigant’s demeanor or
25   appearance vis-à-vis the laws of the United States so as to reach valid
     16-bk-33185        Opposition to Trustee’s Demand for More Compensation – pg. 2
26

27

28



                       Case 16-33185-pcm7           Doc 695      Filed 03/13/19
 1

 2
     legal conclusions, reasonable understanding or logical deductions.
 3

 4
              In short, when Judge McKittrick made clear his intent to adjudicate
 5
     debtor Szanto based on Szanto’s physical appearance, Trustee Arnot
 6
     “knew that the banquet was on the table – come and get it!! – and that
 7
     he would be able to enjoy an unending and sumptuous repast of fees,
 8
     costs and expenses based only on Judge McKittrick’s assessment of
 9
     Szanto’s physical and facial characteristics!!
10

11
              Now, for the 5th time in this Bankruptcy, Mr. Arnot seeks to parlay
12
     the fact that Judge McKittrick will grant him anything and everything into
13
     another lavish payday!
14

15
              Mr. Arnot already knows the Court will not disappoint him.
16

17

18
                              2. GROUNDS for OPPOSITION
19
              Mr. Arnot’s demands for fees, costs and expenses are over-
20
     whelming, as such this opposition is intended as preliminary to the
21
     setting of an evidentiary hearing such that debtor can properly investigate
22
     the demands for compensation and conduct discovery regarding whether
23
     or not the matters stated in the Trustee’s request actually occurred and
24
     whether the Trustee actually expended the hours he claims.
25
     16-bk-33185         Opposition to Trustee’s Demand for More Compensation – pg. 3
26

27

28



                       Case 16-33185-pcm7            Doc 695      Filed 03/13/19
 1

 2
              There are a multitude of fees which Mr. Arnot seeks for activities
 3
     which have nothing to do with debtor: 1) Susan Szanto’s claims. 2) Action
 4
     against HSBC Bank, 3) Action against the Yankee Trust Testamentary
 5
     entity. In all three of these actions debtor contends that liability for fees or
 6
     costs lies with the contra party and not with debtor. These matters will be
 7
     further exemplified for the evidentiary hearing.
 8

 9
               There are many questionable, likely non-existent, matters which
10
     Mr. Arnot has submitted in his demand for money: one example is at
11
     (DE 691, p. 32) whereat Mr. Arnot seeks money for color photo copies and
12
     faxes. Debtor cannot recall any color photo copies in this case, and can
13
     think of no grounds upon which those would be more helpful than black
14
     and white photo copies. Debtor believes the color photo copies are an
15
     absolute lie, a fabrication and a falsehood.
16

17
              Likewise, a charge for faxing is absurd. No one sends faxes
18
     anymore. Everything is digitized and sent by e-mail. Likely another fib.
19

20
              Most likely, as a most law firms, there is a standard costs and
21
     expenses accounting sheet prepared for Courts who are friendly with the
22
     law firm. The law firm merely “updates” the costs and expenses for the
23
     next victim to be “held-up” for non-existent fees, by ticking costs that seem
24
     real. Here, probably Mr. Arnot’s law firm did not remove faxes and color-
25
     copies from their standard costs sheet, because they know these will just
     16-bk-33185        Opposition to Trustee’s Demand for More Compensation – pg. 4
26

27

28



                       Case 16-33185-pcm7           Doc 695      Filed 03/13/19
 1

 2
     “blow by” a judicial officer’s legal assistant without thought, because of the
 3
     law firm’s stature and reputation.
 4

 5
             Here, the touchstone of jurisprudence is relied upon: if a person is
 6
     lying about some minor things, he is likely lying about many other bigger
 7
     things. Upon that ground, because the color-photocopies and faxes are
 8
     such transparent falsehoods, debtor contends that likely most of the
 9
     claimed fees and expenses are also phony and simply fabricated. Mr.
10
     Arnot knows he can get away with such “novelization” of his actual efforts.
11
     Debtor asks for setting of an evidentiary hearing such that these matters
12
     can be fully investigated and truthful evidence presented.
13

14
                              3. MEMORANDUM in RESPONSE
15

16
                   a. Mr. Arnot and Mr. Blackledge are Not Disinterested
17

18           11 USC 328(c) allows denial of compensation when:
19

20                  such professional person is not a disinterested person, or represents or
                    holds an interest adverse to the interest of the estate with respect to the
21
                    matter on which such professional person is employed
22

23
             In this Bankruptcy neither Mr. Arnot nor Mr. Blackledge are
24
     disinterested, because they both have as their ultimate, defined goal the
25   eradication of Susan and Peter Szanto and acquisition of all of debtor’s
     16-bk-33185           Opposition to Trustee’s Demand for More Compensation – pg. 5
26

27

28



                          Case 16-33185-pcm7           Doc 695      Filed 03/13/19
 1

 2
     money.
 3

 4          Neither of these attorneys has as their goal anything else except to
 5   “milk” the Estate of Peter Szanto for their own personal self-enrichment.
 6

 7         This has been demonstrated repeatedly by the Trustee and his
 8   counsel taking steps to block debtor’s ability to obtain evidence by
 9   subpoenas debtor issued (IE, subpoena recipients have told debtor that

10   they were admonished by Mr. Arnot not to respond, in any event, to

11
     debtor’s subpoenas). Rather than allowing debtor freely to obtain evidence
     to rebut the Trustee’s contentions about failure to turn over assets, the
12
     Trustee blocked all of debtor’s efforts to rebut those scurrilous and false
13
     allegations. Mr. Arnot did this solely for the purposes of self-enrichment
14
     which accrues to him through massive charges for legal services which
15
     were, and are, unnecessary, had Mr. Arnot sought to obtain accurate
16
     information in the first instance.
17

18
             This evidence of self-enrichment is likely similar in the present
19
     request for compensation wherein Mr. Arnot has alleged massive legal
20
     services which are unrelated to debtor’s actions. The estate should
21
     not be forced to pay for these self-enrichment efforts by Mr. Arnot which
22   are wholly unnecessary to the effective carrying-out of Mr. Arnot’s Chapter
23   7 duties.
24

25
     16-bk-33185        Opposition to Trustee’s Demand for More Compensation – pg. 6
26

27

28



                       Case 16-33185-pcm7           Doc 695      Filed 03/13/19
 1

 2
              Mr. Blackledge is likewise not a disinterested actor in this
 3   Bankruptcy. Mr. Blackledge has told debtor that he has known Judge
 4   McKittrick for more than 30 years. Mr. Blackledge has also told debtor
 5   that he and Judge McKittrick have worked together on a multitude of
 6   Bankruptcy case.
 7

 8           Debtor contends that this likewise makes Mr. Blackledge not a
 9   disinterested party, because Mr. Blackledge can rely on 30 years of

10   friendship and camaraderie with the Court to gloss over any falsification or

11
     fabrication he might make against debtor. (IE, there is never a chance that
     Judge McKittrick will believe debtor rather than Mr. Blackledge, thus Mr.
12
     Blackledge can say and do what he pleases without consequence.)
13

14
            A good example of Mr. Blackledge’s efforts at self-enrichment
15
     through unnecessary litigation and fees occurred when Susan Szanto
16
     became ill prior to her creditor claim hearing. Mr. Blackledge knew about
17
     Mrs. Szanto’s illness long before the Court. Rather than agree to an
18
     extension of the hearing based on the fact that Mrs. Szanto was near
19
     death, Mr. Blackledge aggressively sought to vanquish a disabled person
20
     who had no physical ability to attend the hearing (of course, the Court co-
21
     operated in Mr. Blackledge’s behalf, by disabling its phone call-in system
22   so that Mrs. Szanto could not even make her apologies to the Court for her
23   incapacitation impairing her ability to attend the hearing.)
24

25            Thus, Mr. Blackledge was able to “score” unconscionable fees for a
     16-bk-33185         Opposition to Trustee’s Demand for More Compensation – pg. 7
26

27

28



                        Case 16-33185-pcm7           Doc 695      Filed 03/13/19
 1

 2
     hearing whereat the contra party was hospitalized and unable to attend,
 3   and where the Court facilitated the creditor’s inability to participate in the
 4   proceedings. Mr. Blackledge’s lack of disinterest is demonstrated by this
 5   very un-American attitude of not even considering the ethical meaning of
 6   failing to provide a person hospitalized and near-death an opportunity to
 7   reschedule a hearing whereat money in excess of $3 million was at stake.
 8

 9

10          b. Mr. Arnot and Mr. Blackledge’s Interests are Materially

11
                   Adverse to Those of Peter Szanto’s Bankruptcy Estate

12
             11 USC 101(14)(c) defines disinterested person as a person who:
13

14

15                    does not have an interest materially adverse to the interest of the estate or
                     of any class of creditors or equity security holders, by reason of any direct
16                   or indirect relationship to, connection with, or interest in, the debtor, or for
                     any other reason.
17

18           Here debtor prays an evidentiary hearing whereat he is allowed to
19   present evidence that Mr. Arnot and Mr. Blackledge have only adverse
20   interests to those of debtor and are no longer fulfilling the duties of
21   Chapter 7 Trustee.

22

23
               Debtor bases this allegation on the incredible amount of fees

24
     which have been generated in this case which could have been avoided
     by the Trustee having just a modicum of respect for debtor’s efforts to be
25
     16-bk-33185            Opposition to Trustee’s Demand for More Compensation – pg. 8
26

27

28



                           Case 16-33185-pcm7           Doc 695      Filed 03/13/19
 1

 2
     wholly transparent. And objectively examining debtor’s evidentiary
 3   contentions, rather than disregarding those proffers of proof in favor of
 4   persons who could not possibly know the truth.
 5

 6            Instead, the Trustee has relied on evidence from persons who
 7   could only have been speculating as to their knowledge. Also, the Trustee
 8   has also relied extensively on conclusions from the conversion hearing to
 9   which debtor was not provided an opportunity to rehabilitate himself.

10

11
             In sum all of these actions by Mr. Arnot and Mr. Blackledge go to
     creating an adverse relationship with debtor focused solely on the
12
     Trustee’s personal-gain and self-enrichment and self-aggrandizement. The
13
     dissipation of the Bankruptcy estate is the sole motivation of the Trustee.
14

15

16
                   c. Duty of Self-Examination Regarding Disinterest
17

18
            11 USC 327(a)’s requirement of disinterest is mandatory and
19
     cannot be waived. In re Gamble (1998) 219 BR 22. To that extent, the
20
     Trustee must constantly re-evaluate his standing regarding his personal
21
     acquisition of debtor’s estate for his own personal gain.
22

23             The Trustee’s duty to remain obligated to the benefit of the
24   Bankruptcy estate rather than his own self interests is on-going and
25   requires constant self-scrutiny. Rome v. Braunstein (1994) 19 F.3d 54.
     16-bk-33185        Opposition to Trustee’s Demand for More Compensation – pg. 9
26

27

28



                       Case 16-33185-pcm7           Doc 695      Filed 03/13/19
 1

 2
     Here debtor contends that Mr. Arnot is no longer focused on his duties as
 3   Trustee and is rather focused on personal self-enrichment.
 4

 5                 Debtor seeks an evidentiary hearing to demonstrate these facts.
 6

 7

 8                                          4. Declaration
 9

10       1. My name is Peter Szanto.

11       2. I am the debtor herein.

12       3. This is my truthful declaration supporting my opposition to the

13
            Trustee’s efforts at further self-enrichment.
         4. Even though Judge McKittrick does not like my demeanor, there
14
             is nothing I can do about my appearance.
15
         5. My belief that Mr. Arnot and Mr. Blackledge are purely interested
16
             in self-enrichment is based on dozens of conversations with these
17
             men.
18
            6. Mr. Arnot and Mr. Blackledge’s efforts are always on demeaning
19
               me and emphasizing my perceived misdeeds: never, not even
20
               once, has there been any effort on finding a way to conclude
21
               their intrusion into my personal life.
22
           7. Rather, Mr. Arnot and Mr. Blackledge are continuously coming up
23
              with new ways to perpetuate this Bankruptcy.
24         8. This is emphasized in (DE 692, p.3, #4) wherein Mr. Arnot is
25            already looking forward to hounding me until December 2020.
     16-bk-33185           Opposition to Trustee’s Demand for More Compensation – pg. 10
26

27

28



                          Case 16-33185-pcm7          Doc 695       Filed 03/13/19
 1

 2
           9. I declare under penalty of perjury under the laws of the United
 3                 States that the foregoing is true and correct. Signed at Irvine CA.
 4

 5

 6                 Dated 3/13/ 2019      /s/ signed electronically Peter Szanto
 7

 8                                           5. Conclusion
 9

10                 For the reasons enumerated, and other reasons to be explained

11   by testimony at the hearing, debtor prays denial of all compensation,

12
     because all costs and expenses derive solely from the Trustee’s efforts

13
     for personal self-enrichment and not any valid Bankruptcy purpose.

14
             Respectfully,
15

16
           Dated 3/13/ 2019         /s/ signed electronically Peter Szanto
17

18

19

20

21

22

23

24

25
     16-bk-33185            Opposition to Trustee’s Demand for More Compensation – pg. 11
26

27

28



                           Case 16-33185-pcm7          Doc 695       Filed 03/13/19
 1

 2
     PROOF of SERVICE
 3

 4   My name is Maquisha Reynolds, I am over 21 years of age and not a party to
 5   the within action. My business address is PO Box 14894, Irvine CA 92623
 6

 7       On the date indicated below, I personally served the within: Objection
     on the following by placing in postage pre-paid envelopes of the within
 8
     document and mailing same:
 9
     a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
10
     b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
11
     c. JPMorgan Chase Bank, represented by:
12                  Gadi Shahak c/o Shapiro & Sutherland
13                  1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683
14   d. Bank of America, c/o McCarthy & Holthus 920 SW 3 Av., Portland OR 97204
                                                                        rd




15   e. Oregon Department of Revenue, 955 Center St., Salem OR 97301
     f. Chapter 7 Trustee, Stephen P Arnot, PO Box 1963, Lake Oswego OR 97035
16
     g. Susan Szanto - 11 Shore Pine, Newport Beach CA 92657
17
     h. Office of the US Trustee, 620 SW Main Street, Suite 213, Portland, OR 97205
18   by mailing copies to the above parties via 1st class mail, postage prepaid, or by
19   e-mail.
20

21
               I declare under penalty of perjury under the laws of the United States
     that the foregoing is true and correct. Signed at Irvine CA.
22

23          Dated 3/13/ 2019       /s/ signed electronically M. Reynolds
24

25
     16-bk-33185          Opposition to Trustee’s Demand for More Compensation – pg. 12
26

27

28



                         Case 16-33185-pcm7          Doc 695       Filed 03/13/19
